Citation Nr: 1012134	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-30 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of acute lymphadenitis on the medial surface of the 
left thigh.

2.  Entitlement to service connection for a right groin lymph 
node disability, to include as secondary to the residuals of 
acute lymphadenitis on the medial surface of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to May 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

In his substantive appeal to the Board, received in September 
2008, the Veteran requested a travel board hearing.  In a 
letter to VA received in April 2009, the Veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.704(e).  

In a January 2009 statement, the Veteran indicated that he 
wanted to file claim for service connection for the residuals 
of tonsillitis and a claim for clear and unmistakable error 
with a 1943 rating decision.  In the August 2009 remand, the 
Board referred these matters for additional development.  
However, it does not appear that these matters have been 
addressed by the RO.  Accordingly, the issue of entitlement 
to service connection for the residuals of tonsillitis and a 
claim for clear and unmistakable evidence with a 1943 rating 
decision have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In August 2009, the Board remanded the matters for further 
development.  Although the development requested appears to 
have been satisfactorily completed, the Board concludes that 
additional development is necessary before a decision can be 
issued.  Thus, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Reason for Remand:  Comply with the duty to assist

After the development requested in the August 2009 remand was 
completed, the RO issued a December 2009 supplemental 
statement of the case (SSOC).  On the first page of the SSOC, 
it was noted that the Veteran had 30 days from the date of 
the letter to submit additional comments or evidence.  In 
January 2010, within 30 days of the December 2009 SSOC, the 
RO received a statement from the Veteran in which he 
indicated that he had requested the RO to obtain records from 
the 
S. M.H. in Milwaukee, WI where he received treatment for 
lymphadenitis in the 1940s.  He also stated that he was told 
by Dr. J.B. of the B.I. in Milwaukee, WI in 1960 that he had 
a skin condition that might be related to his lymph node 
problems.  Additionally, the Veteran identified that in 1949 
Dr. A.C. diagnosed swollen and infected lymph nodes and sent 
him to S.M.H.  

Although the Veteran reported that he requested the RO to 
obtain records from S.M.H., the Board can find no VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, pertaining to the private 
records the Veteran identified.  Further, the evidence of 
record does not indicate that the RO has responded to the 
Veteran's request for VA to obtain these records.  In fact, 
the next response from the RO was a February 2010 letter to 
the Veteran informing him that they were returning his claims 
file to the Board.  

However, as the Veteran has identified private treatment 
records that the RO has not attempted to obtain on the 
Veteran's behalf, a remand is necessary.  38 C.F.R. 
§ 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)



1.  After securing any necessary 
release(s) from the Veteran, the RO/AMC 
should attempt to obtain the records 
identified by the Veteran in his January 
2010 statement.  In particular, the RO/AMC 
should attempt to associate with the 
claims file private treatment records 
pertaining to his claimed disorders from 
Dr. A.C. dated in 1949; from S.M.H. dated 
1949; and Dr. J.B. of the B.I. in 1960, 
all located in Milwaukee, WI.  (The Board 
has used initials to protect the identity 
of the Veteran.  However, in all 
correspondence to the Veteran, the full 
names of the physicians and medical 
facilities identified in the January 2010 
statement should be provided to aid the 
Veteran in identifying any additional 
information.) 

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If further 
development is considered necessary based 
on the evidence received, including a VA 
examination, it should be conducted.  
Thereafter, if the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


